Citation Nr: 0508664	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee 
disability on a secondary basis.

2.  Entitlement to service connection for left ankle 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Pittsburgh, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for left ankle 
disability on a secondary basis is addressed in the remand 
that follows the order section of this decision. 


FINDINGS OF FACT

The veteran does not have any current left knee disability 
due to his service-connected left great toe disability.


CONCLUSION OF LAW

Service connection for left knee disability on a secondary 
basis is not warranted.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121.

With respect to the veteran's claim for service connection 
for left knee disability on a secondary basis, the record 
reflects that through a September 2002 letter, prior to the 
RO's initial adjudication of the claim, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  

After notice was provided, the veteran was provided ample 
time to submit evidence and to attend a hearing.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.

The record also reflects that all available medical records 
pertaining to the claimed left knee disability have been 
obtained.  The veteran was also afforded a VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim for service connection for left knee disability on 
a secondary basis.  The Board is also unaware of any such 
available evidence.  In sum, the Board is satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulations.  

Accordingly, the Board will address the merits of the 
veteran's claim for service connection for left knee 
disability on a secondary basis. 

Factual Background

The veteran served on active duty from July 1973 to August 
1975.  Service medical records note that the veteran dropped 
a heavy weight on his left great toe in April 1974; the 
diagnosis was fractured left great toe.  Service medical 
records, including a July 1975 separation examination report, 
are negative for complaints or abnormal findings related to 
the veteran's left knee.

A May 1975 VA examination report is negative for complaints 
or abnormal findings related to the veteran's left knee.

By rating decision dated in June 1976, the RO granted service 
connection for residuals of left toe fracture. 

Private treatment records dated from 1991 to 1995 and VA 
outpatient treatment records dated from 1996 to August 2002 
are negative for complaints or abnormal findings related to 
the veteran's left knee.

In August 2002, the veteran submitted a claim for service 
connection for left knee disability on a secondary basis.  He 
indicated that he was not currently receiving any medical 
treatment.

An October 2002 VA outpatient treatment record notes the 
veteran's complaints of left knee pain.  No examination of 
the left knee was conducted.

An October 2002 VA examination report notes the veteran's 
history of left great toe fracture.  The veteran complained 
that his left toe disability caused him to alter his gait; 
this, in turn, caused pain in his left knee.  Upon 
examination, range of motion of the left knee was from 0 to 
165 degrees.  McMurray's sign was negative.  There was no 
joint line tenderness.  Patellar glide was symmetric.  
Ligaments were stable.  There was no erythema, effusion, or 
warmth.  X-rays of the left knee revealed no evidence of 
fracture or dislocation.  There was lateral subluxation of 
the patella.  There were mild degenerative changes of the 
left knee joint, with minimal marginal hypertrophic spurring 
at the lateral margin of the lateral plateau and with 
moderate narrowing of the medial compartment of the left knee 
joint.  There was a tiny spur at the posterior inferior 
margin of the left patella.  There were no radiographic 
changes to suggest fluid within the left knee joint.  The 
radiologist's impression was lateral subluxation of the 
patella and mild degenerative changes of the left knee.  Upon 
review of the radiology report, the VA orthopedic examiner 
noted that the X-rays revealed good maintenance of the joint 
spaces.  He also noted that there might be a mild medial 
compartment loss.  The examiner stated that the veteran's:

knee exam [is] entirely normal.  There is 
no clear evidence of any pathology 
existing in the . . . knee that could be 
caused by the great toe problem.  He may 
be developing some mild medial joint 
space loss on the knee, although this is 
very mild at this time and is not 
definitive.  It is possible, that at 
times, he develops pain in his great toe 
and he may compensate resulting in a 
twist injury to his knee . . . .  
However, it does not appear that he has 
any pathology in the  . . . knee at this 
time that could be attributable to the 
great toe or exacerbated by the great toe 
at this time.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
service connection may also be granted for disability that 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the case at hand, the Board notes that the veteran's 
service medical records are negative for any evidence of left 
knee disability. 

Post-service medical evidence notes the veteran's complaints 
of left knee pain beginning in 2002.  Although findings of 
lateral subluxation of the patella and mild degenerative 
changes of the left knee were noted by a VA radiologist in 
October 2002, the October 2002 VA orthopedic examiner 
questioned the findings of arthritis and noted that 
examination of the left knee was normal.  Nonetheless, the VA 
orthopedic examiner opined that any current left knee 
pathology was not caused or exacerbated by the veteran's 
service-connected left great toe disability.  

The evidence of a nexus between the veteran's left great toe 
disability and any current left knee disability is limited to 
the veteran's own statements.  This is not competent evidence 
of the claimed nexus because laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For these reasons, the claim for service connection for left 
knee disability on a secondary basis must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for left knee disability on 
a secondary basis is denied.


REMAND

The veteran contends that he has left ankle disability due to 
his service-connected residuals of left great toe fracture.

In an October 2003 VA Form 9, the veteran indicated that he 
had an MRI scan of his left ankle in late July 2003 at the 
Pittsburgh VA Medical Center (VAMC).  While records from the 
Pittsburgh VAMC dated through June 2003 are of record, there 
is no indication that the RO requested copies of the 
veteran's July 2003 MRI scan.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to post-service 
treatment or evaluation of left ankle 
disability or to provide the identifying 
information and any authorization 
necessary to enable the RO to obtain such 
evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain the report of the 
July 2003 MRI scan of the veteran's left 
ankle from the Pittsburgh VAMC and any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  The RO should then undertake any 
other indicated development, to include 
ordering any examinations deemed 
necessary.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for left ankle disability on a 
secondary basis, based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
this claim.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified by VA, but he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


